Him, c. J., (dissenting.) The appellee’s testimony showed that an adjuster of appellant company came to Nashville after the fire to investigate and adjust the loss, that he was informed of the condition of the title to the surreys, buggies, etc., and that in a subsequent conversation the adjuster told appellee’s representative that the first proof of loss which had been sent in was not sufficient, as it included property that was not included in the policy, and that further proofs would have to be furnished. The appellee did furnish thereafter correct proofs. This statement of the adjuster should not be sufficient to work an estoppel against the company proving the contract of insurance had been violated by appellee. The adjuster was on an investigating tour, gathering all facts necessary and proper to pass on the claim, and most likely the course of the company would not be determined till his report was in. He volunteered to point out an insufficiency in the proof of loss, in order that it might be corrected and the claim not defeated on any ground connected with a defect in the proofs. An estoppel should be invoked covering any other defect in the proofs of loss than the one mentioned by the adjuster, but I do not think the estoppel should, from this mere statement, be invoked against defending the action on its merits. This is the view I took of the case on the hearing, but I did not formally dissent; but on the rehearing my impressions have been deepened, and I have concluded to file this dissent.